FILED
                              NOT FOR PUBLICATION                           SEP 26 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MICHAEL SISWANTO,                                 No. 10-71998

               Petitioner,                        Agency No. A078-019-887

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Michael Siswanto, a native and citizen of Indonesia, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reconsider. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of discretion a motion to reconsider. Cano-Merida v. INS, 311 F.3d 960, 964 (9th

Cir. 2002). We dismiss in part and deny in part the petition for review.

      We lack jurisdiction to review Siswanto’s contentions related to asylum and

equitable tolling of the one-year filing requirement because he failed to raise them

to the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004). We deny

Siswanto’s motion to take judicial notice of the 2010 U.S. Department of State

International Religious Freedom Report for Indonesia and do not consider it. See

Fisher v. INS, 79 F.3d 955, 963 (9th Cir. 1996) (en banc) (this court’s review is

limited to the administrative record).

      The BIA found Siswanto failed to make a showing of an individualized risk

of persecution that would meet the more likely than not standard for withholding of

removal, and denied his motion to reconsider. The BIA did not abuse its discretion

in denying Siswanto’s motion. See Mohammed v. Gonzales, 400 F.3d 785, 791

(9th Cir. 2005) (the BIA’s denial of a motion to reconsider should not be disturbed

unless the BIA acted “arbitrarily, irrationally, or contrary to law”); Halim v.

Holder, 590 F.3d 971, 979 (9th Cir. 2009) (petitioner failed to demonstrate

sufficient evidence of individualized risk of harm under a disfavored group

analysis to establish a well-founded fear of future persecution); Wakkary v. Holder,

558 F.3d 1049, 1066 (9th Cir. 2009) (“[a]n applicant for withholding of removal


                                           2                                      10-71998
will need to adduce a considerably larger quantum of individualized-risk evidence

to prevail than would an asylum applicant”). We reject Siswanto’s requests that

the court reconsider its stance regarding a pattern or practice of persecution or

require the BIA to grant his motion to reconsider on this basis.

      We grant Siswanto’s motion to accept his late-filed reply brief.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                           3                                    10-71998